January 19, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                             WALLACE GRANT, Appellant

NO. 14-11-00320-CV                        V.

                            HAWANN L. WILSON, Appellee
                               ____________________



       This cause, an appeal from the judgment in favor of appellee, Hawann L. Wilson,
signed March 25, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Wallace Grant, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.